Citation Nr: 0830885	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
chronic strain, lumbosacral spine, associated with right 
extensor longus, claimed as great right toe (lumbar spine 
disability), evaluated as noncompensable prior to 
September 12, 2007, and as 10 percent disabling from 
September 12, 2007.  

2.  Entitlement to a higher initial disability rating for 
chronic strain, thoracic spine, associated with right 
extensor longus, claimed as great right toe (thoracic spine 
disability), currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appeal was previously before the Board and in 
March 2007 was remanded for further development.  The RO 
increased the rating assigned to the veteran's lumbar spine 
disability to 10 percent, effective from September 12, 2007.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In March 2007, the Board remanded this appeal for a 
compensation and pension (C&P) examination.  The Board 
provided specific instructions about the findings that were 
needed from the examiner so that the veteran's disabilities 
could be properly evaluated.  A C&P examination was conducted 
in September 2007.  While that examiner performed a thorough 
examination, he did not provide all of the information 
required.  The March 2007 C&P examination report did not 
contain: (1) any findings with respect to incoordination 
attributable to the service-connected disabilities of the 
lumbar and/or thoracic spine or (2) any opinion as to whether 
pain could significantly limit functional ability during 
flare-ups.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2007) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

Moreover, the Board notes that in granting service connection 
for both the lumbar spine disability and the thoracic spine 
disability, the disabilities were rated, in part, under 
Diagnostic Code 5024, which governs the evaluations for 
tenosynovitis.  38 C.F.R. § 4.71a (2003) (Schedule of ratings 
for the musculoskeletal system; acute, subacute, or chronic 
diseases) (in effect at the time the claim was filed in 
December 2002).  Although the record contains evidence of 
tendon problems of the ankle, the medical evidence concerning 
the veteran's lumbar spine and thoracic spine disabilities 
does not explicitly address tenosynovitis with respect to any 
segment of the spine.  Thus, the examiner should also address 
the extent to which the veteran's lumbar spine and thoracic 
spine disabilities involve the tendons of the thoracic or 
lumbar spine and/or the synovium surrounding those tendons.  
And in readjudicating the claim, the RO/AMC should address 
whether Diagnostic Code 5024 is appropriately applicable in 
evaluating this veteran's disabilities of the spine.  

In addition, the rating criteria that was in effect at the 
time the veteran's claim was filed provides for separate 
ratings for limitation of motion of the dorsal spine and for 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5291 (limitation of motion of the 
dorsal spine), 5292 (limitation of motion of the lumbar 
spine) (2003).  Since that criteria is applicable in 
evaluating the veteran's spine disabilities for the entire 
appeal period, the C&P examiner must provide separate 
limitation of motion findings for the dorsal spine and the 
lumbar spine.  

Moreover, the regulations for evaluating spine disabilities 
were amended, effective as of September 26, 2003, so that as 
of the effective date forward, the amended regulations must 
also be applied in evaluating the veteran's spine 
disabilities.  Under that criteria, spine disabilities are 
rated based on the range of motion of the thoracolumbar 
spine, without separate measurements of the thoracic and 
lumbar spines.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(General Rating Formula for Diseases and Injuries of the 
Spine) (2007).  As a result, the examiner must also provide 
limitation of motion findings for the thoracolumbar spine.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The most recent treatment records in the claims file are 
dated from October 2005.  Since the appeal involves an 
evaluation of whether there are flare-ups, chronic pain, and 
functional loss, the veteran's current treatment records for 
his thoracic spine and lumbar spine disabilities are likely 
to be relevant in evaluating his claim.  The RO/AMC should 
make arrangements to obtain his medical treatment records 
from October 2005 to the present.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment facilities where he was treated 
for his service-connected disabilities of 
the lumbar spine and the thoracic spine, 
from October 2005 to the present, and make 
arrangements to obtain any identified 
records.  

2.  After the above development has been 
completed, and any additional evidence has 
been associated with the claims folder, 
make arrangements for the veteran to have 
an appropriate examination to determine 
the current condition of his lumbar spine 
and thoracic spine disabilities.  Any 
testing deemed necessary by the examiner 
should be conducted and the results of 
such tests should be addressed in the 
report.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  

The examiner's report should include the 
following, with complete rationale:  

(a) With respect to the veteran's range of 
motion, state, in degrees, the range of 
motion of  (i) the thoracolumbar spine, 
(ii) the lumbar spine; and (iii) the 
thoracic spine.  All three measurements 
are needed since, as discussed in the 
Remand, above, different versions of the 
regulations apply to these disabilities.  

(b) State whether the spine exhibits 
incoordination attributable to the 
service-connected lumbar and/or thoracic 
spine disabilities.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any incoordination.  

(c) Obtain information from the veteran 
concerning flare-ups of his thoracic 
and/or lumbar spine disabilities, if any.  
Give an opinion as to whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain during flare-ups.

(d)  State the extent to which the 
veteran's chronic lumbosacral strain 
and/or thoracic spine strain involves the 
tendons of the back and/or the synovium 
surrounding those tendons.  
3.  Thereafter, readjudicate the claim, 
taking into consideration whether 
Diagnostic Code 5024 is applicable in 
evaluating this veteran's disabilities of 
the spine, and taking into consideration 
the rating criteria prior to and after 
September 2003.  If any sought benefit is 
denied, issue the veteran and his 
representative a supplemental statement of 
the case.  After they have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




